Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket odjz6i2019 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO.:
PATRICK ALZUGARAY JR.,
and all others similarly situated
under 29 U.S.C. 216(b),
Plaintiff,

V.

BELL’S APPLIANCES OF CORAL GABLES INC.,
a Florida corporation,

 

WILLIAM CABAN,
individually,
Defendants.
/
COMPLAINT

Plaintiff, Patrick Alzugaray Jr. (‘Alzugaray Jr.”), under the Fair Labor Standards Act
(FLSA), files this Complaint against Defendants, Bell’s Appliances of Coral Gables Inc, (“Bell’s”)
and William Caban (“Caban”), and alleges, as follows:

PARTIES, JURISDICTION, AND VENUE
1. This | court has subject matter jurisdiction over Plaintiffs federal law claims
. pursuant to 28 U.S.C. §§ 1331 and 1343(4), because these claims seek redress for
violations of Plaintiff's federal civil and statutory rights.
2. Bell’s is a Florida corporation, authorized to conduct and conducting business in
Miami-Dade County, Florida.
3. Caban is sui juris, and a resident of Miami-Dade County, Florida.

4. Alzugaray Jr. is sui juris, and a resident of Miami-Dade County, Florida.

 
Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket 08/26/2019 Page 2 of 8

5, Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §§ 1391(b)
and (c) as a substantial part of the events or omissions giving rise to the claims that
occurred in this judicial district.

6. Upon information and belief, the annual gross revenue of Bell’s was at all times
material hereto, in excess of $500,000.00 per annum.

7. At all material times hereto, Bell’s was and continues to be an enterprise engaged
in interstate commerce.

8. At all material times hereto, Bell’s operated as an organization which purchased
equipment and products manufactured outside the state of Florida; provided
services to or sold, marketed, or handled goods and materials to customers
throughout the United States; provided services for goods sold and transported from
across state lines; obtained, solicited, and accepted funds from sources outside the
state of Florida; used telephonic transmissions traversing state lines in the ordinary
course of business; transmitted funds outside the state of Florida; and otherwise
regularly engaged in interstate commerce.

9, As a result of the services provided by Beli’s, two or more of its employees
regularly handled and worked with goods and materials moved in or produced in
interstate commerce.

10. By reason of the foregoing, Bell’s is and was, during ali times material hereto, an
enterprise engaged in commerce or in the production of goods for commerce as
defined by the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate

commerce.

 
Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket 08/26/2019 Page 3 of 8

Il,

12.

13.

14.

15.

16,

17,

18.

Plaintiff regularly utilized and handled materials, equipment and goods
manufactured and purchased from outside the state of Florida and regularly used
the instrumentalities of mterstate commerce in their world.

Upon information and belief, William Caban is the president/CEO of Bell’s and
has economic and day-to-day control of Bell’s, and of the nature and structure of
Plaintiff's employment relationship with Bell’s and is therefore an employer as
defined by 29 U.S.C. § 203{d).

GENERAL ALLEGATIONS

 

Upon information and belief, Plaintiff was employed by Defendants from 2016 to
approximately June 8, 2019,

During Plaintiff's employment, he worked as a non-exempt Installer earning an
average of $1,000 per week.

Throughout his employment with Defendants, Plaintiff worked an average of sixty
(60) hours per week.

Plaintiff worked twenty (20) hours of overtime per week. Notwithstanding,
Defendants failed/refused to pay to Plaintiffhis overtime wages as required by the
FLSA.

Defendants knew of the overtime requirements of the FLSA and
willfully/intentionally/recklessly failed to investigate whether its payroll practices
were in accordance with the FLSA.

On or about June 8, 2019, Defendants improperly and unlawfully retaliated against
Plaintiff by terminating his employment, after he made valid claims for overtime

wages.
Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket 08/26/2019 Page 4 of 8

19,

20.

21.

22,

23,

24.

25.

26.

27.

28,

29,

Asa result, Plaintiff has suffered damages and is entitled to receive overtime wage
compensation.
Plaintiff has complied with all conditions precedent to filing this action.
PRE-SUIT DEMAND
On June 18, 2019, Plaintiff through undersigned counsel, sent to Defendants a
pre-suit demand regarding the unpaid wages and retaliation.
COUNT I
OVERTIME (FLSA)
AGAINST BELL’S
Plaintiff re-alleges the allegations in paragraphs one (1) through fifteen (15) above.
This is an action against Bell’s for overtime compensation pursuant to 29 U.S.C. §
216(b).
Plaintiff routinely worked in excess of forty (40) hours per week for Bell’s.
Specifically, Plaintiff worked twenty (20) hours of overtime per week.
Plaintiff was a non-exempt employee, entitled to be compensated at the rate of one
and one-half his regular rate for all hours worked in excess of forty (40) hours per
week.
Bell’s knew or should have known that Plaintiff suffered or was permitted to work
ovettime for Bell’s as defined in 29 U.S.C. § 203(g).
Bell’s failed and/or refused to compensate Plaintiff for such work in excess of forty
(40) hours at rates no less than one and one-half times the regular rates, for which
he was employed, contrary to the provisions of 29 U.S.C. § 207(a).

At all material times, Bell’s knew or should have known that such refusal and/or

failure is prohibited by the FLSA.

 
Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket 08/26/2019 Page 5 of 8

30.

31.

32,

33.

34.

35.

36.

37.

38. .

39,

40,

Notwithstanding, Bell’s intentionally and wilifully violated the FLSA, as cited
herein.

At all material times, Bell’s failed/refused to maintain proper time records as
mandated by the FLSA regarding the overtime hours worked by Plaintiff.

As a result, Plaintiff has been damaged and is entitled fo be compensated for his

loss.

COUNT
OVERTIME (FLSA)
AGAINST CABAN

Plaintiff re-alleges the allegations in paragraphs one (1) through fifteen (15) above.
This is an action against Caban for overtime compensation pursuant to 29 U.S.C. §
216(b).
Plaintiff routinely worked in excess of forty (40) hours per week for Caban.
Specifically, Plaintiff worked twenty (20) hours of overtime per week.
Plaintiff was a non-exempt employee, entitled to be compensated at the rate of one
and one-half his regular rate for all hours worked in excess of forty (40) hours per
week.
Caban knew or should have known that Plaintiff suffered or was permitted to work
overtime as defined in 29 U.S.C. § 203(g).
Caban failed and/or refused to compensate Plaintiff for such work in excess of forty
(40) hours at rates no less than one and one-half times the regular rates, for which
he was employed, contrary to the provisions of 29 U.S.C. § 207(a).

At all material times, Caban knew or should have known that such refusal and/or

failure is prohibited by the FLSA.

 
Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket 08/26/2019 Page 6 of 8

41,

42,

43.

44.

4s.

46,

47.

48.

49.

Notwithstanding, Caban intentionally and willfully violated the FLSA, as cited
herein.

At all material times, Caban failed/refused to maintain proper time records as
mandated by the FLSA regarding the overtime hours worked by Plaintiff.

As a result, Plaintiff has been damaged and is entitled to be compensated for his

loss.

COUNT Hil
RETALIATION (FLSA)
AGAINST BELL’S

Plaintiff re-alleges the allegations in paragraphs one (1) through fifteen (15) above.
This is an action against Defendant Bell’s for retaliation based on Plaintiff's lawful
opposition to Bell’s unlawful employment practices, specifically retaliation in
response to Plaintiff's valid claim for overtime compensation, in violation of §
215(a)(3) of the FLSA.

Bell’s unlawfully failed/refused fo compensate Plaintiff for his overtime hours
worked, in violation of 29 U.S.C, § 207(a).

As aresult, Plaintiff demanded payment for his unpaid overtime wages.
Subsequently, on or about June 8, 2019, Defendant unlawfully terminated
Plaintiff's employment in retaliation for his claim for overtime compensation, in
violation of § 215(a)(3) of the FLSA.

As a result, Plaintiff has been damaged and is entitled to be compensated for his

loss.

 
Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket 08/26/2019 Page 7 of 8

50.

31.

52.

53.

54,

55.

56.

COUNT IV
RETALIATION (FLSA)
AGAINST CABAN
Plaintiff re-alleges the allegations in paragraphs one (1) through fifteen (15) above.
This is an action against Defendant Caban for retaliation based on Plaintiffs lawful
opposition to Caban’s unlawful employment practices, specifically retaliation in
response to Plaintiff's valid claim for overtime compensation, in violation of §
215(a)(3) of the FLSA.
Caban unlawfully failed/refused to compensate Plaintiff for his overtime hours
worked, in violation of 29 U.S.C. § 207(a).
As aresult, Plaintiff demanded payment for his unpaid overtime wages.
Subsequently, on or about June 8, 2019, Defendant unlawfully terminated
Plaintiff's employment in retaliation for his claim for overtime compensation, in
violation of § 215(a)(3) of the FLSA.
As a result, Plaintiff has been damaged and is entitied to be compensated for his
loss.
DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Patrick Alzugaray Jr., respectfully requests that judgment be

entered in his favor against Defendants, Bell’s Appliances of Coral Gables, Inc. and William

Caban. Plaintiff is entitled to legal and equitable relief including, but not limited to, reinstatement,

enjoining Defendants from further retaliation, payment of lost and withheld compensation, back-

pay, emotional distress damages, and additional amounts such as liquidated damages, interest, and

 
Case 1:19-cv-23579-FAM Document 1 Entered on FLSD Docket 08/26/2019 Page 8 of 8

reasonable attorneys’ fees pursuant to 29 U.S.C. § 216(b), and granting such other and further

relief as the Court deems just and proper.

Respectfully submitted this Aig day of August 2019.

By: /s/ Henry Hernandez
Henry Hernandez, Esq.

Florida Bar No. 542601

Law Office of Henry Hernandez, P.A.
Co-Counsel for Plaintiff

2655 8. Le Jeune Road, Suite 802

Coral Gables, FL 33134

Email: Henryv@HHLAWFLORIDA.com
Tel: 305.771.3374

By:_/s/ Monica Espino

Monica Espino, Esq.

Florida Bar No. 834491

Espino Law

Co-Counsel for Plaintiff

2655 8, Le Jeune Road, Suite 802
Coral Gables, FL 33134

Email: me@espino-law.com
Tel: 305.704.3172

 
